Opinion by
Kincheloe, J.
It was stipulated between counsel that the involved merchandise is not plate finished, supercalendered or friction calendered, laminated by means of an adhesive substance, coated, surface-stained or dyed, lined or vat-lined. In accordance with said stipulation and the record in Absorbo Beer Pad Co. v. United States (30 C. C. P. A. 24, C. A. D., 209), which was incorporated in the case at bar, the pulpboard in question was found to be not embossed, decorated, or ornamented in any manner, and therefore held dutiable at 10 percent under paragraph 1402 as claimed.